DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending and are rejected under 35 U.S.C. § 103.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-7
Claims 1-3 and 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Brackman et al. (U.S. Patent No. 9,342,135) in view of Li et al. (U.S. Patent No. 9,509,293).

Claim 1
Regarding claim 1, Brackman discloses:
A method for regulating a chip temperature, applied to multi-core processor chips, the method comprising: 
step S1, detecting, in real time, a real-time temperature produced by a processor chip (Brackman: Col. 4, Lines 5-15 (read or otherwise receive measured temperature from temperature sensor and compare the measured temperature to a specified temperature threshold));
step S2, judging whether the real-time temperature has exceeded one or more thresholds in the threshold set (Brackman: Col. 4, Lines 5-15 (read or otherwise receive measured temperature from temperature sensor and compare the measured temperature to a specified temperature threshold)); and 
step S3, using a pre-set strategy to shut down a pre-set rule number of cores corresponding to the number of thresholds exceeded by the real-time temperature (Brackman: Col. 4, Lines 5-27 (power collapsing one or more processor cores in response to exceeding threshold); Col. 5, Line 17 to Col. 6, Line 35).


Further regarding claim 1, Brackman does not explicitly disclose, but Li teaches:
pre-setting a threshold set consisting of multiple thresholds gradated by magnitude (Li: Col. 3, Lines 16-39 (use of multiple preset temperature thresholds as part of chip performance control policy)); and 
detecting, in real time, a real-time temperature produced by a processor chip (Li: Col. 1, Lines 34-47; Col. 3, Lines 16-19).

Li teaches detection of chip temperatures in real-time and the use of multiple preset temperature thresholds (Li: Col. 1, Lines 34-47; Col. 3, Lines 16-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to detect temperatures in real-time and utilize multiple temperature thresholds as taught by Li in conjunction with the temperature management for multi-core processors as taught by Brackman.  One of ordinary skill in the art would be motivated to do so in order to control the working of the chip according to a chip performance control policy that corresponds to the temperature threshold, thereby avoiding problems when the temperature is excessively high (Li: Col. 2, Lines 23-38).

Claims 2-3 and 6-7
Regarding claim 2, Brackman in view of Li discloses:
preset temperature thresholds are separated by the same interval)).

Regarding claim 3, Brackman in view of Li discloses:
The method for regulating a chip temperature of claim 1, wherein the pre-set rule number is equal to the number of thresholds exceeded by the real-time temperature (Brackman: Col. 5, Lines 17-40 (power control module may collapse anywhere from 1 to N power cores based on rate of thermal mitigation and the operating mode of the processing unit); Li: Col. 3, Line 61 to Col. 4, Line 11 (working of the chip is controlled according to a chip performance control policy that corresponds to the temperature threshold; When viewed in combination with Brackman, a policy of shutting down (collapsing) one core per threshold exceeded would be obvious to one of ordinary skill in the art.)).

Regarding claim 6, Brackman in view of Li discloses:
The method for regulating a chip temperature of claim 1, wherein pre-setting an initial temperature control value that is lower than any threshold in the threshold set (Li: Col. 3, Lines 26-39 (setting maximum safe temperature threshold)); 
a step of primary cooling temperature is further included between step S1 and step S2, the step comprises: reducing a working frequency of the processor chip when the real-time temperature exceeds the initial temperature control value (Li: Col. 1, Lines 34-47; Col. 3, Lines 26-60 (reduction of working frequency of processor is used to lower temperature)).

Regarding claim 7, Brackman in view of Li discloses:
The method for regulating a chip temperature of claim 1, wherein the processor chip is a central processing unit chip or a graphics processing unit chip (Brackman: Col. 1, Lines 11-14).

Claims 4-5
Claims 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Brackman et al. (U.S. Patent No. 9,342,135) in view of Li et al. (U.S. Patent No. 9,509,293) in further view of Ignowski et al. (U.S. Patent No. 10,331,186).

Claim 4
Regarding claim 4, Brackman in view of Li does not explicitly disclose, but Ignowski teaches:
The method for regulating a chip temperature of claim 3, wherein the pre-set strategy is as follows: each threshold in the threshold set corresponds to a fixed core, respectively (Ignowski: Col. 17, Lines 19-43; Col. 20, Lines 31-41).

Ignowski teaches the use of multiple core domains which can contain a different type of core (i.e., high power vs low power cores) in each domain, associating one or more thermal sensors to each core, and using thresholds to determine whether to throttle each core independently of other cores (Ignowski: Col. 17, Lines 19-43; Col. 20, Lines 31-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize core domains and thresholds corresponding to each core as taught by Ignowski in conjunction with the temperature management for multi-core processors as taught by Brackman in view of Li.  One of ordinary 

Claim 5
Regarding claim 5, Brackman in view of Li does not explicitly disclose, but Ignowski teaches: 
The method for regulating a chip temperature of claim 3, wherein the pre-set strategy is as follows: each threshold in the threshold set corresponds to a random core, respectively (Ignowski: Col. 17, Lines 19-43; Col. 20, Lines 31-41).

Ignowski teaches the use of multiple core domains which can contain a different type of core (i.e., high power vs low power cores) in each domain, associating one or more thermal sensors to each core, and using thresholds to determine whether to throttle each core independently of other cores (Ignowski: Col. 17, Lines 19-43; Col. 20, Lines 31-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize core domains and thresholds corresponding to each core as taught by Ignowski in conjunction with the temperature management for multi-core processors as taught by Brackman in view of Li.  One of ordinary skill in the art would be motivated to do so in order to better manage the temperature of the cores and handle hotter cores more aggressively if needed  (Ignowski: Col. 2, Line 63 to Col. 3, Line 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113